DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered. 

Claim Status
The amendment of 06/06/2022 has been entered. Claims 1-17 are pending in this US patent application. Claims 8-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/02/2021.
Claims 1-7 and 15-17 are currently under examination and were examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 16 are rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0079584 filed by Gevaert et al., published 03/19/2015.

Gevaert teaches three-dimensional cell culture systems and uses thereof (see entire document, including page 1, paragraph 0002). The culture system comprises multiple cell culture regions with inlet and outlet ports that are separated by a membrane (Figure 2; page 3, paragraphs 0045-0047; page 7, paragraph 0069; cf. claims 1 and 2; the surrounding material constitutes a “container main body”, and the ports constitute “injection/discharge ports”; Figure 2 shows two cell modules [i.e., cisterns] arranged one atop the other separated by a permeable membrane portion 23, which constitutes “at least one filter member”; the boundary between the surrounding material and the permeable membrane portion represents a “seal” at the periphery [i.e., the outer boundary of the cell module] that prevents the cell scaffolds 15 from moving between the two cell modules). Figure 4 shows an embodiment in which three cell modules, each equipped with inlet and outlet ports, are arranged one atop the other and are separated by permeable membranes (cf. claim 4). The cell module is lined with a retaining mesh 14 made of a material such as polypropylene with a porosity so as to prevent the loss of material within the culture chamber while allowing for medium perfusion. The retaining mesh is an integral part of the culture chamber and is not removable (page 7, paragraph 0068; Figure 2; cf. claims 16-17; cf. lines 7-8 of claim 1 [“…the container main body is formed of a plastic film; and…the plastic film has flexibility”]; the Examiner notes that the polypropylene mesh 14 forms part of the main body of the culture chamber of Gevaert and can be interpreted as a “plastic film”; the Examiner further notes that the claims do not require any particular level of “flexibility” that the film must have, and so any thin plastic material, such as the mesh of Gevaert, would meet the requirement “has flexibility” as instantly recited because the material would have at least some level of flexibility). 

However, Gevaert does not specifically recite the thickness of the mesh or that it has gas permeability levels such as those recited in instant claim 16.

While Gevaert does not recite that the mesh is 30-200 µm thick as recited in instant claim 1, MPEP § 2144.04 states that changes in size and shape are routine expedients that require only ordinary skill in the art. As such, absent a showing of criticality (such as the demonstration of an unexpected result obtained by a plastic film 30-200 µm thick in a culture device commensurate in scope with claim 1), a film with the recited thickness will be considered obvious in light of the teachings of Gevaert.
Gevaert does not teach that the mesh has a gas permeability of 5000 mL/(m2×day×atm) or more in the oxygen permeability rate test recited in instant claim 16. However, the mesh of Gevaert is permeable to liquids, and so it is highly likely that the mesh of Gevaert has a gas permeability within the instantly recited range. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the mesh of Gevaert is not gas permeable to the level recited in instant claim 16, Gevaert teaches that the porosity of the mesh can be altered so as to prevent the loss of particular scaffolds in the culture chamber (page 7, paragraph 0068). As such, it would have been obvious to one of ordinary skill in the art to modify the porosity of the mesh to provide the desired level of permeability.
Therefore, claims 1-2, 4, and 16 are rendered obvious by Gevaert and are rejected under 35 U.S.C. 103.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent 5731704 granted to Obi et al., issued 06/10/2015 (cited on the IDS filed 12/04/2018).

Please note that all page/paragraph numbers cited in this rejection refer to the translated copy of the document attached to the previous Office action.

Obi teaches a culture container with a container main body that has a recess in which a plurality of microwells for containing a culture solution are formed on the bottom. A membrane-like member is disposed in the recess above the plurality of microwells (see entire document, including page 2, paragraph 0008; cf. claims 3, 5, and 6). A particular embodiment, shown in Figure 16, demonstrates that the microwells 131a are concave and are each covered and separated from the remainder of the culture medium by the film-like member 123 (Figure 16; pages 10-11, paragraph 0050, paragraphs 0022-0026; cf. claims 1-3 and 5; the Examiner notes that the microwell area and the remaining culture medium separated from the microwells by the mesh member each can be interpreted as separate “cisterns” arranged one atop the other). In addition, the culture container has multiple ports 123b through which substances can be injected/discharged and a side wall surrounding the container (Figure 16; pages 10-11, paragraph 0050; cf. claims 3, 5, and 6). Because the film-like member 123 is disposed close to the microwell 131a, the grown spheroid cannot go out of the microwell (page 11, paragraph 0051; cf. claims 1 and 5 [“…the container main body…is sealed at a peripheral portion thereof”]; the Examiner notes that, because the film-like member prevents spheroids from exiting the microwells, the microwells are sealed at their peripheries by the film-like member). The container main body is thin and is made of transparent plastic (page 4, paragraph 0018; cf. claims 1 and 5 [“…the container main body is formed of a plastic film; and…the plastic film has flexibility”]; the Examiner notes that the thin, transparent plastic forming the container main body of Obi can be interpreted as a “plastic film”; the Examiner further notes that the claims do not require any particular level of “flexibility” that the film must have, and so any thin plastic material, such as the thin, transparent plastic of Obi, would meet the requirement “has flexibility” as instantly recited because the material would have at least some level of flexibility).

However, Obi does not teach that the thin, transparent plastic forming the container main body is 30-200 µm thick as recited in instant claims 1 and 5.

While Obi does not recite that the thin, transparent plastic is 30-200 µm thick as recited in instant claims 1 and 5, MPEP § 2144.04 states that changes in size and shape are routine expedients that require only ordinary skill in the art. As such, absent a showing of criticality (such as the demonstration of an unexpected result obtained by a plastic film 30-200 µm thick in a culture device commensurate in scope with claim 1), a film with the recited thickness will be considered obvious in light of the teachings of Obi.
Therefore, claims 1-3 and 5-6 are rendered obvious by Obi and are rejected under 35 U.S.C. 103.

Claims 1-3, 5-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent 5731704 granted to Obi et al., issued 06/10/2015 (cited on the IDS filed 12/04/2018), in view of international patent application WO 01/51206 filed by Vaaben et al., published 07/19/2001.

As discussed above, claims 1-3 and 5-6 are rendered obvious by Obi. In addition, Obi teaches that the membrane can be a circular mesh member (page 5, paragraph 0026) and can be made of synthetic resin fibers, such as nylon, PE, PP, and PET (page 6, paragraph 0027). However, Obi does not teach that the mesh membrane made of synthetic resin fibers is prepared by knitting as recited in instant claims 7 and 15.

Vaaben teaches microtiter plates that can be used to incubate microcultures (see entire document, including page 1, lines 11-17). As seen in the figures, the filter sheet 1 separates the sample containers 10 from the environment. The filter can contain a knitted fabric (page 7, lines 22-27; cf. claims 7 and 15).

While Obi does not teach that the mesh filter made of synthetic resin fiber on the tops of the microwells in the culture container is a knitted mesh filter, it would have been obvious to one of ordinary skill in the art to use a knitted filter because Vaaben teaches that knitted fabrics can be used as filters on top of microwells in plates for incubating microcultures. One of ordinary skill in the art would have a reasonable expectation that using a knitted filter as taught by Vaaben as the synthetic mesh filter in the apparatus of Obi would successfully result in the adequate separation of the cells being cultured in the microwells from the rest of the culture container.
Therefore, claims 1-3, 5-7, and 15 are rendered obvious by Obi in view of Vaaben and are rejected under 35 U.S.C. 103.

Claims 1-3, 5-6, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Japanese patent 5731704 granted to Obi et al., issued 06/10/2015 (cited on the IDS filed 12/04/2018), in view of international patent application WO 2008/153401 filed by Oosterhuis et al., published 12/18/2008 (cited on the IDS filed 09/16/2021).

As discussed above, claims 1-3 and 5-6 are rendered obvious by Obi. In addition, the instant specification states that polypropylene is an appropriate material for the plastic film that has an appropriate gas permeability (see paragraph 0025 of the instant specification as filed). However, Obi does not teach that the thin, transparent plastic of the container body is polypropylene.

Oosterhuis teaches that polypropylene is a transparent, flexible plastic that is suitable for culture devices (see entire document, including page 4, lines 15-20; cf. claims 16-17).

While Obi does not teach that the thin, transparent plastic forming the container body is polypropylene, it would have been obvious to one of ordinary skill in the art to use polypropylene as the thin, transparent plastic of Obi because Oosterhuis teaches that polypropylene is a transparent, flexible plastic suitable for culture devices. One of ordinary skill in the art would have a reasonable expectation that using the polypropylene of Oosterhuis to make the container body of Obi would successfully result in the production of a container suitable for the culture of cells.
Therefore, claims 1-3, 5-6, and 16-17 are rendered obvious by Obi in view of Oosterhuis and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Gevaert. Applicant states that the retaining mesh of Gevaert cannot be the plastic film forming the container body of the present invention. Applicant states that the inner wall of Gevaert’s culture chamber is simply lined with films and that the cell module 12 of Gevaert corresponds to the instantly claimed container body, not the retaining mesh of Gevaert (remarks, pages 9-10). This argument has been fully considered but has not been found persuasive.
	The Examiner notes that Applicant has provided no evidence or argument as to why the retaining mesh of Gevaert “cannot be” the plastic film forming the container body of the present invention. The instant claims do not provide any structural limitations of the plastic film forming the container body that are not met by the retaining mesh of Gevaert. As such, the retaining mesh of Gevaert falls within the broadest reasonable interpretation of the instantly claimed plastic film. The instant claims also do not require that the container main body consist of a plastic film that is of the recited thickness and has flexibility, and so Gevaert’s cell module lined with a plastic film falls within the scope of a “container main body formed of a plastic film” as recited in the instant claims.

	Applicant states that Obi’s container main body is a common well plate. Applicant states that Obi does not teach a flexible plastic film and, in fact, teaches away from a flexible plastic film because it would be difficult to align the plate with the pressing member to a flexible container body and fit each recess and the pressing member (remarks, pages 10-11). This argument has been fully considered but has not been found persuasive.
	As discussed above and in the previous Office action, the instant claims recite only that the plastic film “has flexibility.” The claims do not require any particular level of flexibility. As such, the material of Obi, which would intrinsically have at least some level of flexibility, would satisfy the limitation “has flexibility” as instantly recited, contrary to Applicant’s assertion.

	Applicant states that there is no apparent reason that would lead one of ordinary skill in the art to modify the culture containers of Gevaert and Obi to be made from a flexible plastic film as taught by Oosterhuis (remarks, page 11). This argument has been fully considered but has not been found persuasive.
	As discussed above, while Obi does not teach that the thin, transparent plastic forming the container body is polypropylene, it would have been obvious to one of ordinary skill in the art to use polypropylene as the thin, transparent plastic of Obi because Oosterhuis teaches that polypropylene is a transparent, flexible plastic suitable for culture devices. One of ordinary skill in the art would have a reasonable expectation that using the polypropylene of Oosterhuis to make the container body of Obi would successfully result in the production of a container suitable for the culture of cells. Accordingly, motivation to combine the references arises from Obi’s teaching of a thin, transparent plastic and Oosterhuis’ teaching that polypropylene is a transparent, flexible plastic suitable for culture devices, and one of ordinary skill in the art would have a reasonable expectation that using the polypropylene of Oosterhuis to make the container body of Obi would successfully result in the production of a container suitable for the culture of cells, contrary to Applicant’s assertion.

	Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Examiner, Art Unit 1653                                                                                                                                                                                                        07/20/2022